Citation Nr: 1705259	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 15, 1995 to July 19, 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January and February 2017, the Veteran submitted additional evidence, along with a waiver of initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's February 1995 enlistment examination reflects a normal physical evaluation of the spine, and the accompanying reported medical history notes "no significant medical history."  As such, there was no low back condition noted upon acceptance and enrollment into service, and the presumption of soundness attaches.  38 U.S.C.A. § 1111.

However, the Veteran's service treatment records (STRs) show that he was separated from the Army for failure to meet medical procurement and medical retention standards, with a diagnosis of chronic back pain, unresolved.  See June 1995 STRs.  The examiner found that the Veteran had a long history of back pain, secondary to a fall in 1985, that he was hospitalized with subsequent removal of a foreign body in his right para-vertebral muscle, and that he was followed by a family physician for numerous years, with minimal improvement.  A July 1995 Profile Sheet from the Veteran's service shows a diagnosis for a lower extremity condition from the orthopedic clinic.  He was given thirty days of restrictions, including being excused from all running, marching, sit-ups, lifting and carrying more than 10 pounds, and standing more than 30 minutes.  The Veteran's DD 214 lists the reason for his separation as "Disability, existed prior to service-medical board."  

In this case, the Veteran reports that he has experienced chronic low back pain since the time of his discharge and that his prior injury to his back was minor and not disabling.  On remand, an examination and medical opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Furthermore, the record shows that there are relevant private treatment records that have not yet been obtained and associated with the claims file including, but not limited to, treatment records from Drs. K. Kinsell, E. Topel and L. Price, Palmyra Medical Center, Phoebe Putney Memorial Hospital, and Oakplace Chiropractic.  See September 2013 Letter from Dr. P.; February 2017 Videoconference Hearing Transcript; June 2011 Consent to Release Information; February 2013 lay statement.  These records must be associated with the claims file.  The Veteran's complete service personnel records, any outstanding records from Moncrief Army Community Hospital, and updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records.
2.  Obtain any separately stored records of treatment from Moncrief Army Community Hospital between June and July 1995.

3.  Obtain all outstanding VA treatment records, to include any records of physical therapy.  All such available documents should be associated with the claims file.  Any negative responses should be associated with the claims file.  

4.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, including but not be limited to, treatment records from:

(a) Dr. K. Kinsell;
(b) Dr. L. Price;
(c) Dr. E. Topel;
(d) Palmyra Medical Center;
(e) Phoebe Putney Memorial Hospital (particularly 1985 ER treatment);
(f) Oakplace Chiropractic; and
(g) any other identified provider.  

See September 2013 Letter from Dr. Price; February 2017 Videoconference Hearing Transcript; June 2011 Consent to Release Information; February 2013 lay statement.  

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  Any indicated tests should be performed.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) If scoliosis is diagnosed, please determine whether such diagnosis is a developmental defect or a developmental disease.  For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.

(1) If the diagnosed scoliosis is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service that resulted in additional back disability.  If so, please describe the resultant disability.

(2) If the Veteran's scoliosis is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service.  Please support your opinion with a robust rationale.

(3) If the Veteran's scoliosis does not have a congenital origin, please address the questions outlined in part (b) below.

(b) For any other back disability diagnosed, and if scoliosis is determined to not have a congenital origin, please opine as to the following:

(1)  Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the back disability existed prior to active service?  Please support your opinion with a robust rationale and citation to any pertinent medical evidence.

(2)  If so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing low back disability WAS NOT aggravated (i.e., permanently worsened beyond the natural progress of the disease) during service?  Please support your opinion with a robust rationale and citation to any pertinent medical evidence.

(3)  If the answer to question (1) or (2) is no, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset in service, or is otherwise related to service, to include as a result of documented treatment therein.  

Comprehensive rationales must be provided for any opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




